DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 54, 57-62 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 in line 2, recites the limitations “said chuck”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 in line 2, recites the limitations “said chuck axis”. There is insufficient antecedent basis for this limitation in the claim.
Claim 54 in line 2, recites the limitations “said traction surfaces”. There is insufficient antecedent basis for this limitation in the claim.
Claim 57 in line 1, recites the limitations “said traction surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 58 in line 1, recites the limitations “said traction surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 59 in line 1, recites the limitations “said traction surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 60 in line 2, recites the limitations “said traction surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 61 in line 2, recites the limitations “said traction surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 69 in line 2, recites the limitations “said chuck”. There is insufficient antecedent basis for this limitation in the claim.
Claim 69 in line 2, recites the limitations “said chuck axis”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-41 and 53-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dole US. Publication (2018/0318894) hereinafter Dole.
Regarding claim 35,
Dole discloses a device (see fig.1) for cold working a pipe element (136), said device comprising: 
a housing (14,16); 
a plurality of cam gears (20,22,24) mounted within said housing (14), each one of said cam gears being rotatable about a respective one of a plurality of first axes (32,34,36) of rotation, said first axes of rotation being parallel to one another (see fig.2), said cam gears being positioned about a central space (44) for receiving said pipe element (136); 
a plurality of cam bodies (70,72,74), each said cam body (70) mounted on a respective one of said cam gears (20, see fig.4); 
a plurality of cam surfaces (76, 78, 80), each one of said cam surfaces (76) extending around a respective one of said cam bodies (70) and being engageable with said pipe element received within said central space (44), each one of said cam surfaces comprising 
a region (82) of increasing radius and a discontinuity (86) of said cam surface (see fig.4B and 4D), 
a first cam stop surface (71) projecting from one of said cam bodies (70); 
a pipe stop body (48,68) positioned within said central space (44), said pipe stop body (68) being engageable with said pipe element (136) received within said central space (44, see fig.3A,9A), said pipe stop body (48,68) being movable along said central axis (52) relatively to said cam bodies (70,72,74) between a first position (first position) engageable with said first cam stop surface (71), thereby limiting rotation of said cam bodies (70,72,74, see para.[0054]), and a second position (second position), not engageable with said first cam stop surface, thereby permitting rotation of said cam bodies (70,72,74, see para.[0055]).
Regarding claim 36,
Dole discloses wherein each said radius of each said cam surface is measured from said respective first axis of rotation of a respective said cam gear (see Para.[0007] and additionally see fig.4A-4D).
Regarding claim 37,
Dole discloses wherein said pipe stop body (48,68) comprises a ring (see fig.6A-B) arranged coaxially with said central axis (52), said ring (see fig.6A) being engageable with said first cam stop surface (71) and thereby limiting rotation of said cam bodies (70,72,74) when said pipe stop body (48,68) is in said first position (first position, see para.[0054] or see fig.6A), and 

    PNG
    media_image1.png
    608
    482
    media_image1.png
    Greyscale

wherein said ring (see fig.6B) is not engageable with said first cam stop surface (71) when said pipe stop body (48,68) is in said second position (second position), thereby permitting rotation of said cam bodies (70,72,74, see para.[0055]).
Regarding claim 38,
Dole discloses wherein said first cam stop surface (71) is positioned adjacent to said discontinuity (86) of said cam surface (76) on said one cam body (70, see fig.4B).
Regarding claim 39,
Dole discloses a rib (79) projecting from said one cam body (70), said rib (79) positioned adjacent to said cam surface (76) on said one cam body (70) and extending around a portion of said one cam body (70), said first cam stop surface (71) being positioned on a first end of said rib (75, see fig.4B).
Regarding claim 40,
Dole discloses a second cam stop surface (73) positioned on a second end (77) of said rib (79), said second cam stop surface (73) projecting from said one cam body (70), said second cam stop surface (73) being positioned in spaced relation to said first cam stop surface (71,see fig.4B).
Regarding claim 41,
Dole discloses wherein at least one of said first (71) and second (73) cam stop surfaces has a concave curvature (see para.[0051]).
Regarding claim 53,
Dole discloses wherein each of said cam surfaces (76, 78, 80) further comprises a region (84) of constant radius positioned adjacent to a respective one of said discontinuities (86, see para.[0049]).
Regarding claim 54,
Dole discloses a plurality of said traction surfaces (94,96,98), each one of said traction surfaces (94,96,98) extending around a respective one of said cam bodies (70,72,74).
Regarding claim 55,
Dole discloses a plurality of said first cam stop surfaces (71, see para.[0051] ln 13-16), each one of said first cam stop surfaces (71) being positioned adjacent to a respective one of said discontinuities (86) of one of said cam surfaces on each one of said cam bodies (70,72,74, see para.[0051])).
Regarding claim 56,
Dole discloses a plurality of ribs (79 see fig. 4B and 6B), each said rib projecting from a respective one of said cam bodies (70,72), said ribs (79) extending around a portion of said cam bodies, each said first stop surface (71) being positioned on an end (75) of each of said ribs (79, see fig.4B).
Regarding claim 57,
Dole discloses wherein said traction surface (94) overlies one of said cam surfaces (76, see para.[0050]).
Regarding claim 58,
Dole discloses wherein said traction surface (94) is positioned on said one cam body (70, see para.[0011]) in spaced relation to said cam surface (76) extending around said one cam body (70, see para.[0010]).
Regarding claim 59,
Dole discloses wherein said traction surface (94) has a constant radius measured from said first axis of rotation of said one cam body (see para.[0006]).
Regarding claim 60,
Dole discloses wherein said cam surface (76) on said one cam body (70) is positioned between said gear and said traction surface (94) on said one cam body (see para.[0005]).
Regarding claim 61,
Dole discloses wherein said cam surface on said one cam body is positioned proximate to said traction surface on said one cam body (see para.[0005]).
Regarding claim 62,
Dole discloses wherein said first cam stop surface is positioned between said cam surface and said gear on said one cam body (see para.[0011]).
Regarding claim 63,
Dole discloses a first action surface (circumference surface of element 112) positioned on a first one (74) of said cam bodies of said plurality of cam bodies (see fig.2 and 10), said first action surface being offset from a first one of said first axes of rotation (36) about which said first one of said cam bodies rotates (see para.[0052] and fig.5); an actuator (106) movably mounted on said housing (14), said actuator (106) being movable into engagement with said first action surface (circumference surface of element 112) for rotating said first one of said cam bodies about said first one of said first axes of rotation (see para.[0052]).
Regarding claim 64,
Dole discloses wherein said actuator (106) comprises a first lever (108) pivotably mounted on said housing (14), said first lever (108) having a drive surface (110) engageable with said first action surface (circumference surface of element 112) for rotating said first one of said cam bodies about said first one of said axes (see para.[0052]).
Regarding claim 65,
Dole discloses a second action surface (circumference surface of element 120) positioned on a second one (70) of said cam bodies of said plurality of cam bodies (see fig.2 and 10), said second action surface being offset from a second one (32) of said first axes of rotation about which said second one of said cam bodies rotates (see para.[0053] and fig.5); an over travel stop (116) movably mounted on said housing (14), said over travel stop (116) being movable into engagement with said second action surface for halting rotation said second one of said cam bodies about said second one of said first axes of rotation (see para.[0053]).
Regarding claim 66,
Dole discloses wherein said over travel stop (116) comprises: a second lever (118,128) mounted on said housing (14) for pivoting motion about a pivot axis (118a), a hook (118) mounted on said second lever and positioned on one side of said pivot axis (118a), said hook (118) being engageable with said second action surface; a spur (128) mounted on said second lever on an opposite side of said pivot axis (118a), said first lever (108) being movable into engagement with said spur (128) for pivoting said second lever (118,128) to move said hook (118) out of engagement with said second action surface (circumference surface of element 120) upon movement of said first lever (108) into engagement with said first action surface (circumference surface of element 112); a return spring (126) acting between said housing (14) and said second lever (118,128) for biasing said hook into engagement with said second action surface (see para.[0057]-[0058]).
Regarding claim 67,
Dole discloses a chuck (12) for receiving said pipe element, said chuck (12) being rotatable about a chuck axis, said chuck axis being arranged coaxially with said central axis (134, see para.[0054] ln 11-20).
Regarding claim 68,
Dole discloses wherein said housing (14) is pivotably and axially slidably mounted adjacent to said chuck (see para.[0073] line marked as 55 (i.e. claim 55)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 19-20, 23-33, 49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Dole US. Publication (2018/0318894) hereinafter Dole in view of Toma et al. US. Patent (4,043,161) hereinafter Toma.
Regarding claim 1,
Dole discloses a device (see fig.1) for cold working a pipe element (136), said device comprising: 
a housing (14,16); 
a plurality of cam gears (20,22,24) mounted within said housing (14), each one of said cam gears being rotatable about a respective one of a plurality of first axes (32,34,36) of rotation, said first axes of rotation being parallel to one another (see fig.2), said cam gears being positioned about a central space (44) for receiving said pipe element (136); 
a plurality of cam bodies (70,72,74), each said cam body (70) mounted on a respective one of said cam gears (20, see fig.4); 
a plurality of cam surfaces (76, 78, 80), each one of said cam surfaces (76) extending around a respective one of said cam bodies (70) and being engageable with said pipe element received within said central space (44), each one of said cam surfaces comprising a region (82) of increasing radius and a discontinuity (86) of said cam surface (see fig.4B and 4D), each one of said radii being measured from a respective one of said first axes of rotation (see Para.[0007] and additionally see fig.4A-4D); 
a traction surface (94) extending around at least one of said cam bodies (70,72,74), said traction surface (94) comprising a plurality of projections (100) extending outwardly from said at least one cam body (70,72,74), said traction surface (94) having a gap (102) therein, said gap (102) being aligned axially with said discontinuity (86) of said one cam surface surrounding said at least one cam body (see fig.4A-4D and additionally see para.[0010] ln 21-23); 
an engagement assembly (48,67,68) positioned within said central space (44), said pipe element (136) contacting said engagement assembly (48,67,68) upon insertion of said pipe element into said central space (44, see fig.9A); 
Dole does not disclose a plurality of synchronization gears mounted within said housing, each one of said synchronization gears being rotatable about a respective one of a plurality of second axes of rotation, said second axes of rotation being parallel to said first axes of rotation; wherein each one of said synchronization gears meshes with two of said cam gears.
Dole and Toma disclose both art in the same field of endeavor (i.e. groove making apparatus).
Toma, in a similar art, teaches a plurality of synchronization gears (74) mounted within said housing (40 recited to be an upstanding shield is considered to be a housing since the structure covers four side), each one of said synchronization gears (74) being rotatable about a respective one of a plurality of second axes (76 recited to be axle screw since it is the point axis of rotation) of rotation (see col.3 lines 57-58 ), said second axes of rotation being parallel to said first axes of rotation (axles of rotation of element 54,84); wherein each one of said synchronization gears (74) meshes with two of said cam gears (element 54,84, see fig.3). Toma teaches the synchronization gears to synchronize the rotation of the forming dies (see col.3 lines 65-70).
It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Dole, a plurality of synchronization gears as taught by Toma, as it would be beneficiary to Dole, as in improvement to be able to allow rotational synchronization of the cam gears.
Regarding claim 2,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein each said radius of each said cam surface (76, 78, 80) is measured from said respective first axis of rotation of a respective said cam gear(see Para.[0007] and additionally see fig.4A-4D).
Regarding claim 4,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses at most five of said cam gears (20,22,24).
Regarding claim 5,
The prior art Dole as modified by Toma, discloses all limitations in claim 4.
Dole in view of Toma discloses at most four of said synchronization gears (Toma, 74x4).
Regarding claim 6,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said engagement assembly (48,67,68) comprises a cup (68), said cup (68) surrounding a central axis (52) and defining an opening for receiving said pipe element (136) upon insertion of said pipe element into said central space (see fig.3A and 9A). 

    PNG
    media_image2.png
    561
    627
    media_image2.png
    Greyscale

Regarding claim 7,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said cup (68) comprises an inner surface (see fig.3A) having a first diameter at said opening and a second diameter distal to said opening (see fig.3A), 

    PNG
    media_image3.png
    561
    538
    media_image3.png
    Greyscale

Dole in figure 3 (see fig in claim 6) illustrated said first diameter being greater than said second diameter however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the first diameter to be greater than the second diameter. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 8,
The prior art Dole as modified by Toma, discloses all limitations in claim 7.
Dole discloses wherein said inner surface is conical (see fig.3A).
Regarding claim 19,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein each of said cam surfaces (76, 78, 80) further comprises a region (84) of constant radius positioned adjacent to a respective one of said discontinuities (86, see para.[0049]).
Regarding claim 20,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses a plurality of said traction surfaces (94,96,98), each one of said traction surfaces (94,96,98) extending around a respective one of said cam bodies (70,72,74).
Regarding claim 23,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said traction surface (94) is positioned on said one cam body (70, see para.[0011]) in spaced relation to said cam surface (76) extending around said one cam body (70, see para.[0010]).
Regarding claim 24,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said traction surface has a constant radius measured from said first axis of rotation of said one cam body (see para.[0006]).
Regarding claim 25,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said cam surface on said one cam body is positioned between said gear and said traction surface on said one cam body (see para.[0005]).
Regarding claim 26,
The prior art Dole as modified by Toma, discloses all limitations in claim 25.
Dole discloses wherein said cam surface on said one cam body is positioned proximate to said traction surface on said one cam body (see para.[0005]).
Regarding claim 27,
The prior art Dole as modified by Toma, discloses all limitations in claim 25.
Dole discloses wherein said first cam stop surface is positioned between said cam surface and said gear on said one cam body (see para.[0011]).
Regarding claim 28,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses a first action surface (circumference surface of element 112) positioned on a first one (74) of said cam bodies of said plurality of cam bodies (see fig.2 and 10), said first action surface being offset from a first one of said first axes of rotation (36) about which said first one of said cam bodies rotates (see para.[0052] and fig.5); an actuator (106) movably mounted on said housing (14), said actuator (106) being movable into engagement with said first action surface (circumference surface of element 112) for rotating said first one of said cam bodies about said first one of said first axes of rotation (see para.[0052]).
Regarding claim 29,
The prior art Dole as modified by Toma, discloses all limitations in claim 28.
Dole discloses wherein said actuator (106) comprises a first lever (108) pivotably mounted on said housing (14), said first lever (108) having a drive surface (110) engageable with said first action surface (circumference surface of element 112) for rotating said first one of said cam bodies about said first one of said axes (see para.[0052]).
Regarding claim 30,
The prior art Dole as modified by Toma, discloses all limitations in claim 29.
Dole discloses a second action surface (circumference surface of element 120) positioned on a second one (70) of said cam bodies of said plurality of cam bodies (see fig.2 and 10), said second action surface being offset from a second one (32) of said first axes of rotation about which said second one of said cam bodies rotates (see para.[0053] and fig.5); an over travel stop (116) movably mounted on said housing (14), said over travel stop (116) being movable into engagement with said second action surface for halting rotation said second one of said cam bodies about said second one of said first axes of rotation (see para.[0053]).
Regarding claim 31,
The prior art Dole as modified by Toma, discloses all limitations in claim 30.
Dole discloses wherein said over travel stop (116) comprises: a second lever (118,128) mounted on said housing (14) for pivoting motion about a pivot axis (118a), a hook (118) mounted on said second lever and positioned on one side of said pivot axis (118a), said hook (118) being engageable with said second action surface; a spur (128) mounted on said second lever on an opposite side of said pivot axis (118a), said first lever (108) being movable into engagement with said spur (128) for pivoting said second lever (118,128) to move said hook (118) out of engagement with said second action surface (circumference surface of element 120) upon movement of said first lever (108) into engagement with said first action surface (circumference surface of element 112); a return spring (126) acting between said housing (14) and said second lever (118,128) for biasing said hook into engagement with said second action surface (see para.[0057]-[0058]).
Regarding claim 32,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses a chuck (12) for receiving said pipe element, said chuck (12) being rotatable about a chuck axis, said chuck axis being arranged coaxially with said central axis (134, see para.[0054] ln 11-20).
Regarding claim 33,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses wherein said housing (14) is pivotably and axially slidably mounted adjacent to said chuck (see para.[0073] line marked as 55 (i.e. claim 55)).
Regarding claim 49,
The prior art Dole discloses all limitations in claim 35.
Dole does not disclose a plurality of synchronization gears mounted within said housing, each one of said synchronization gears being rotatable about a respective one of a plurality of second axes of rotation, said second axes of rotation being parallel to said first axes of rotation; wherein each one of said synchronization gears meshes with two of said cam gears.
Dole and Toma disclose both art in the same field of endeavor (i.e. groove making apparatus).
Toma, in a similar art, teaches a plurality of synchronization gears (74) mounted within said housing (40 recited to be an upstanding shield is considered to be a housing since the structure covers four side), each one of said synchronization gears (74) being rotatable about a respective one of a plurality of second axes (76 recited to be axle screw since it is the point axis of rotation) of rotation (see col.3 lines 57-58 ), said second axes of rotation being parallel to said first axes of rotation (axles of rotation of element 54,84); wherein each one of said synchronization gears (74) meshes with two of said cam gears (element 54,84, see fig.3). Toma teaches the synchronization gears to synchronize the rotation of the forming dies (see col.3 lines 65-70).
It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Dole, a plurality of synchronization gears as taught by Toma, as it would be beneficiary to Dole, as in improvement to be able to allow rotational synchronization of the cam gears.
Regarding claim 51,
The prior art Dole as modified by Toma, discloses all limitations in claim 49.
Dole discloses at most five of said cam gears (20,22,24).
Regarding claim 52,
The prior art Dole as modified by Toma, discloses all limitations in claim 51.
Dole in view of Toma discloses at most four of said synchronization gears (Toma, 74x4).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dole in view of Toma as applied to claim 1 above, and further in view of Mishima US. Publication (2009/0293575) hereinafter Mishima.
Regarding claim 34,
The prior art Dole as modified by Toma, discloses all limitations in claim 1.
Dole discloses a rotatable chuck (12, see para.[0043]) with a chuck axis (134, see para.[0054]) and a motor (186, see para.[0069]) however is silent about the motor engaged with said chuck for rotating said chuck about said chuck axis.
Dole and Mishima disclose both art in the same field of endeavor (i.e. pipe deformation).
Mishima, in a similar art, teaches a machine to deform pipes (see para.[0001]) having a motor (210) engaged with said chuck (221) for rotating said chuck about said chuck axis (Y, see para.[0038] and [0044])). Mishima teaches the motor engaging said chuck to transmit rotational power (see para.[0044]). 
It would have been obvious to the skilled artisan before the effective filing date to add to the device of Dole, a motor engaging said chuck as taught by Mishima, as it would be beneficiary to Dole to be able to allow transmission of rotational power to the chuck.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Dole in view of Mishima US. Publication (2009/0293575) hereinafter Mishima.
Regarding claim 69,
The prior art Dole discloses all limitations in claim 35.
Dole discloses a rotatable chuck (12, see para.[0043]) with a chuck axis (134, see para.[0054]) and a motor (186, see para.[0069]) however is silent about the motor engaged with said chuck for rotating said chuck about said chuck axis.
Dole and Mishima disclose both art in the same field of endeavor (i.e. pipe deformation).
Mishima, in a similar art, teaches a machine to deform pipes (see para.[0001]) having a motor (210) engaged with said chuck (221) for rotating said chuck about said chuck axis (Y, see para.[0038] and [0044])). Mishima teaches the motor engaging said chuck to transmit rotational power (see para.[0044]). 
It would have been obvious to the skilled artisan before the effective filing date to add to the device of Dole, a motor engaging said chuck as taught by Mishima, as it would be beneficiary to Dole to be able to allow transmission of rotational power to the chuck.
Claims 3 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dole in view of Toma as applied to claims 1 and 49 above, and further in view of Einfeldt US. Patent (0,705,518) hereinafter Einfeldt.
Regarding claims 3 and 50,
The prior art Dole as modified by Toma, discloses all limitations in claims 1 and 49.
Dole does not disclose wherein the number of synchronization gears is one less than the number of cam gears.
Dole and Einfeldt disclose both art in the same field of endeavor (i.e. pipe deformation).
Einfeldt, in a similar art, teaches a machine to deform tubes (see fig.3) having a number of synchronization gears (10) is one less than the number of cam gears (4, see fig.3). Einfeldt teaches the arrangement of the number of synchronization gears to be one less than the number of cam gears to simplify on the construction design and improve on the reduction of friction (see pag.4 lines 8-11). 
It would have been obvious to the skilled artisan before the effective filing date to construct the device of Dole, with a number of synchronization gears to be one less than the number of cam gears as taught by Einfeldt, as it would be beneficiary to Dole to be able to simplify on the construction design and reduce on the friction due to transmission of rotational power.
Allowable Subject Matter
Claims 9-18, 21-22 and 42-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 22, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725